


EX 10.2


[idexlogoera02.jpg]




June 22, 2015
Mr. Frank J. Notaro
c/o IDEX Corporation
1925 West Field Court, Suite 200
Lake Forest, IL 60045-4824
Dear Frank:
As we have discussed, in March 2016 you will be attaining an age and completing
a period of service with IDEX whereby you will be eligible to retire under
various programs of IDEX. In order to prepare for your possible retirement,
should you wish to retire, IDEX wants to arrange for the orderly transition of
your role as General Counsel of IDEX. Therefore, IDEX proposes the following
arrangement.
IDEX asks that you provide the Board with advance notice of the date on which
you desire to retire as General Counsel of IDEX (the “Retirement Date”). At the
appropriate time thereafter, IDEX will commence a search to find a person to
fill the role of General Counsel. As of the date on which a new person commences
service in the role of General Counsel (the “Transition Date”), you will resign
your position as General Counsel, and all other positions with IDEX and its
affiliates, and will then serve only as Secretary of IDEX Corporation until the
Retirement Date (the “Transition Period”) performing the roles and
responsibilities of Secretary provided for under the governance documents of
IDEX.
For services through your actual Retirement Date, you will continue to receive
compensation and benefits under existing agreements and arrangements and
commensurate with your current position as Senior Vice President, General
Counsel and Secretary of IDEX. For the year that contains the Retirement Date,
in addition to payment of any unpaid annual bonus for a prior year, you will
receive a cash payment of your targeted bonus amount appropriately pro-rated for
the period of time from the beginning of the calendar year to the Retirement
Date; these amounts will be paid no later than 20 days following the Retirement
Date. Should your employment with IDEX terminate prior to the Retirement Date,
the terms of any existing arrangements will govern the terms of your
termination.
On your retirement, vesting and payment of equity awards under the IDEX
Incentive Award Plan (the “IAP”) will be governed by the terms of the IAP and
the relevant award agreements and payment of amounts under the Supplemental
Executive Retirement Plan and Deferred Compensation Plan will be governed by the
terms of that plan, any elections made by you, and, if appropriate to
determining the time of payment, following your “separation from service” within
the meaning of Section 409A of the Code.
Following the Retirement Date, IDEX will engage you to provide consulting
services on a temporary, independent contractor basis (the “Consulting Period”).
The Consulting Period is designed so that there will be at least a minimum
120-day period following the Transition Date during which you will be available
to answer questions from senior IDEX executives to provide special historical
information and knowledge which you uniquely possess as a result of your long
career here at IDEX. The Consulting Period will consist of the period starting
on the day after the Retirement Date and ending on the day that is the later of
(i) 30-days after the Retirement Date or (ii) 120 days after the Transition
Date. By agreeing to provide these services, you will receive a consulting fee
from IDEX in the amount of $250,000 (the “Base Consulting Fee”). The Base
Consulting Fee will be paid over the Consulting Period in one or more equal
installments with the first payment payable within three




--------------------------------------------------------------------------------




days of the Retirement Date and each subsequent payment, if any, payable on the
first day of each calendar month within the Consulting Period. Should the
consulting arrangement end during the Consulting Period, IDEX will continue to
pay the remaining installments of the Base Consulting Fee. IDEX will also
reimburse you for any out-of-pocket expenses you incur in providing these
services.
IDEX acknowledges that the services to be provided during the Transition and
Consulting Periods will not involve managing legal matters of IDEX or the
provision of legal services or advice to IDEX, and that you are not precluded
from providing services to other parties. The parties understand that any
services you provide to other parties during your Transition Period will not
alter or change your status as an employee of IDEX and will not pose a conflict
of interest with IDEX. We may enter into further agreements or arrangements
regarding provision of additional consulting services for periods during or
after the Consulting Period on terms and conditions as we may then agree upon.
During the period in which you continue to provide services to IDEX, all
existing agreements between IDEX and you will remain in full force and effect
and will continue to apply specifically including the following: (i) Restricted
Stock Award Agreements, (ii) Performance Stock Units Agreements, (ii) Stock
Option Award Agreements, (iii) Employee Inventions and Proprietary Information
Agreement, (iv) Indemnification Agreement of IDEX Corporation, (v) Letter
Agreement dated September 30, 2010, and (vi) Letter Agreement dated April 24,
2000, as amended February 19, 2015. For example, for purposes of awards under
the IAP, during the period in which you continue to provide services to IDEX,
you will not have incurred a “Termination of Service.”
Notwithstanding anything to the contrary hereof, and to the maximum extent
permitted by law, the terms of this letter shall be interpreted in such a manner
that all payments to you are either exempt from, or comply with, Section 409A of
the Internal Revenue Code of 1986, as amended.
Frank, if these terms are acceptable to you, please acknowledge your acceptance
by signing the enclosed copy of this letter and returning that copy to me.
Very truly yours,


/s/ ANDREW K. SILVERNAIL


Andrew K. Silvernail
Chairman and Chief Executive Officer
/me




AGREED TO AND ACCEPTED BY:


/s/ FRANK J. NOTARO
                        
Frank J. Notaro


                        
Date: June 22, 2015




